         Case 1:19-cv-01148-RB-CG Document 34 Filed 05/08/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

              Plaintiff,

v.                                                                CV No. 19-1148 RB/CG

BENNY CHEE, et al.,

              Defendants.

                 ORDER GRANTING MOTION FOR PROTECTIVE ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion for a Protective Order (the

“Motion”), (Doc. 33), filed May 6, 2020. In the Motion, Plaintiff requests to proceed under the

pseudonym “Jane Doe” to protect her identity from public disclosure. (Doc. 33 at 1). The

Court, having reviewed Plaintiff’s Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff may proceed under the pseudonym Jane

Doe to protect her identity because of the sensitive nature of this case. In addition, all

parties shall redact Plaintiff’s name in any exhibits filed with the Court. If Plaintiff’s name

cannot reasonably be redacted from any document, the parties are directed to file those

documents under seal to ensure only case participants may view them.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
